I concur in the opinion of my colleagues that the evidence presented by the plaintiffs was sufficient for the jury to infer that the defendant negligently polluted the plaintiffs' fishing lakes. I differ, however, in finding that the plaintiffs had not presented sufficient evidence to recover for a negligent infliction of emotional stress claim under Schultz andPaugh, supra. I believe a reasonable jury could have found that the defendant should have foreseen that polluting the fishing lakes could cause the Reesers to suffer serious emotional stress. The lake provided their livelihood, and its destruction could reasonably cause them serious emotional distress.
I agree, however, with the appellant's argument that the trial court's permitting the economist, Dr. Stanley V. Smith, to testify on the economic value of that distress was prejudicial error. Paugh v. Hanks, supra.
I also believe the court erred in permitting Dr. Hayden to testify on the cost of excavating the lake. This testimony was rank hearsay and denied the defendant the right of testing the testimony by cross-examination.
Normally, the cost of restoration of property including its loss of use may not exceed the market value of the property itself. Since there was no testimony on the fair market value of the lake property, it was error for the jury to consider the cost of excavation without reference to its value. For these reasons, I concur in the remand of this matter for a further trial on the issue of damages. *Page 51